



COURT OF APPEAL FOR ONTARIO

CITATION: Kavuru v. Public Guardian and Trustee, 2016 ONCA
    758

DATE: 20161014

DOCKET: C61517

Simmons, LaForme and Pardu JJ.A.

BETWEEN

Kodanda Kavuru

Plaintiff/Appellant

and

Ontario
    Public Guardian and Trustee

and
    Attorney General (Ontario)

Defendants/Respondents

Kodanda Kavuru, in person

Eunice Machado, for the respondents

Heard: in writing

On appeal from the order of Justice F.L. Myers of the
    Superior Court of Justice, dated December 9, 2015.

ENDORSEMENT

[1]

This appeal
was dealt with in writing by
    direction of the list judge.

[2]

The appellant appeals from an order dated
    December 9, 2015 dismissing his action under rule 2.1 of the
Rules
    of Civil Procedure
, O. Reg. 194.

[3]

The motion judge determined that the Divisional
    Court is not a suable entity and that a claim against the Province for an
    allegedly wrong decision of that court is frivolous and vexatious. He also held
    that there was no merit in the appellants action against the Public Guardian
    and Trustee for its conduct in settling prior actions on the appellants behalf
    as the settlements were approved by the Divisional Court. In addition, he found
    that the appellant has no cause of action against the Public Guardian and
    Trustee for solicitors negligence because it did not act in the capacity of
    the appellants solicitor. Similarly, he concluded that the Public Guardian and
    Trustees counsel owed its duties to the Public Guardian and Trustee and not to
    the appellant.

[4]

We see no error in the motion judges conclusion
    that the appellants claim was devoid of merit or in his reliance on the
    history of the prior proceedings to address the rule 2.1 issue.

[5]

The prior proceedings formed the subject matter
    of the appellants action and were incorporated by reference into his statement
    of claim.

[6]

Viewed in the context of the prior proceedings,
    the motion judges findings concerning the merits of the appellants action are
    obvious on their face and support the dismissal of the claim under rule 2.1.

[7]

The appeal is therefore dismissed.

Janet
    Simmons J.A.

"H.S.
    LaForme J.A.

"G.
    Pardu J.A."


